Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 has neem  considered by the examiner.
Claim Objections
Claim 10-11,12 objected to because of the following informalities: condenser lens 2’s” should be changed to “the focal length of the condenser lens(2)
the condenser lens shifts it position” is grammatically incorrect. Should it be “shifts IN position
Grammatically-incorrect phrasing of claimed “second position” as it should read “a second position that is farther from the laser light source than the focal length of the condenser lens”” or “shifts its position

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-27, invoke the indefinite use of method steps (e.g. “the mask transmitting the rest …”, “the condense lens shifts…”) in apparatus claim.  The claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008).  In this case,  the method steps reneder the claim indefinite. The examiner  recommends claiming the shift as a function the lens  that is operable/configurable to do. 
2.	Claim 11 recites the limitation "the light in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 19-20,25,26 recites the limitation "the light-shielding-part provided diffractive optical element. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12, 13, 15, 19, 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Jp Patent Number 3794442 B2) in view of  Nomaru (US Patent Publication Number 2008/0170243 A).

Rod teaches as claimed in claim 10, a light pattern generator comprising: a laser light source (S) to output laser light; a condenser lens (P) to refract the laser light outputted from the laser light source; a mask  (M) to absorb or reflect part of the refracted light outputted from the condenser lens, the mask transmitting the rest of the refracted light (T); wherein the condenser lens shifts it position between a first position which is the condenser lens's focal length distant from the laser light source (f1) and a second position that is farther than the condenser lens 2's focal length from the laser light source (f2), Rod fails to teach a diffractive optical element to change a phase of the transmitted light in accordance with a position on a plane perpendicular to a direction in which the light transmitted through the mask travels and to output light having a phase distribution to form a light pattern. In a related art, Chad teaches a laser light source (61) to output laser light; a condenser lens (64) to refract the laser light outputted from the laser light source; a mask  (65) to absorb or reflect part of the refracted light outputted from the condenser lens, the mask transmitting the rest of the refracted light (T); diffractive optical element (67) to change a phase of the transmitted light (La) in accordance with a position on a plane perpendicular to a direction in which the light transmitted through the mask travels and to output light having a phase distribution to form a light pattern.
Rod teaches, as claimed in claim 12, A light pattern generator, comprising: a laser light source (s) to output laser light; a condenser lens (P) to refract the laser light outputted from the laser light source; and wherein the condenser lens shifts it position between a first position which is the condenser lens's focal length distant from the laser light source (f1) and a second position that is farther than the condenser lens 2's focal length from the laser light source. (f2). Rod fails to teach a diffractive optical element with light-shielding part, the light-shielding-part-provided diffractive optical element  absorbing or reflecting part of the refracted light outputted from the condenser lens, the light-shielding-part-provided diffractive optical element changing a phase of the rest of the refracted light in accordance with a position on a plane perpendicular to a direction in which the rest of the refracted light travels to output light with a phase distribution to form a light pattern. Ina related art, Chad teaches a diffractive optical element (67)with light-shielding part, the light-shielding-part-provided diffractive optical element  absorbing or reflecting part of the refracted light outputted from the condenser lens (66), the light-shielding-part-provided diffractive optical element changing a phase of the rest of the refracted light in accordance with a position on a plane perpendicular to a direction in which the rest of the refracted light travels to output light with a phase distribution to form a light pattern
It would have been obvious to one of the ordinary skill of  the art before the effective filling date of the claimed invention to have modified the light pattern device, as taught by Rod, with the diffractive optical element, as taught by Chad, for the purpose of providing a way to convert the reflected beam condensed by the second condenser lens into a diffracted beam (.para. [0037]).
Rod teaches, as claimed in claim 13, wherein the condenser lens converts rays of the laser light outputted from the laser light source into parallel rays of light (Figure 3).
Rod teaches, as claimed in claim 15, wherein the condenser lens converts rays of the laser light outputted from the laser light source into parallel rays of light (Figure 3).
Rod teaches, as claimed in claim 19, wherein the condenser lens converts rays of the laser light outputted from the laser light source into parallel rays of light (Figure 3) wherein the mask (M) or the light-shielding-part-provided diffractive optical element absorbs ( maske absorbs light) or reflects part of light incident thereon to form a light pattern related to a light pattern formed by phase distribution of the light having the phase distribution (“ Phase is changed by the DOE”).
Rod teaches, as claimed in claim 21, wherein the condenser lens converts rays of the laser light outputted from the laser light source into parallel rays of light (Figure 3) wherein the mask (M) or the light-shielding-part-provided diffractive optical element absorbs ( make absorbs light) or reflects part of light incident thereon to form a light pattern related to a light pattern formed by phase distribution of the light having the phase distribution (“ Phase is changed by the DOE”).
Rod teaches, as claimed in claim 25, wherein a surface of the diffractive optical element (18) or the light-shielding-part-provided diffractive optical element has an uneven shape to change a phase distribution of incident light, the uneven shape being periodic along a specific direction (‘the DOE has a rectangular periodic shape”).
Rod teaches, as claimed in claim 27, wherein a surface of the diffractive optical element (18) or the light-shielding-part-provided diffractive optical element has an uneven shape to change a phase distribution of incident light, the uneven shape being periodic along a specific direction (‘the DOE has a rectangular periodic shape”).

3.	Claim 11. 14, 20 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP Patent Number 3794442 B2) in view of  Sakurai  (JP Patent Publication Number 2003/019576 A).
Rod teaches, as claimed in claim 11, a light pattern generator (s) comprising: a laser light source  (S) to output laser light; a condenser lens (P) to refract the laser light outputted from the laser light source; a mask (M) to absorb or reflect part of the light which is outputted from the diffractive optical element and has the phase distribution, the mask transmitting the rest of the light having the phase distribution; wherein the condenser lens shifts it position between a first position which is the condenser lens's focal length distant from the laser light source (f1) and a second position that is farther than the condenser lens 2's focal length from the laser light source (f2), Rod fails to teach a diffractive optical element to change a phase of the transmitted light in accordance with a position on a plane perpendicular to a direction in which the light transmitted through the mask travels and to output light having a phase distribution to form a light pattern. Doe teaches a light pattern generator (S) comprising: a laser light source  (11) to output laser light; a condenser lens (19) to refract the laser light outputted from the laser light source; a diffractive optical element (18)  to change a phase of the refracted light in accordance with a position on a plane perpendicular to a direction in which the refracted light outputted from the condenser lens travels and to output light having a phase distribution; and a mask (31) to absorb or reflect part of the light which is outputted from the diffractive optical element (18) and has the phase distribution, the mask transmitting the rest of the light having the phase distribution;
Rod teaches, as claimed in claim 14, wherein the condenser lens converts rays of the laser light outputted from the laser light source into parallel rays of light (Figure 3).
Rod teaches, as claimed in claim 20, wherein the condenser lens converts rays of the laser light outputted from the laser light source into parallel rays of light (Figure 3) wherein the mask (M) or the light-shielding-part-provided diffractive optical element absorbs ( maske absorbs light) or reflects part of light incident thereon to form a light pattern related to a light pattern formed by phase distribution of the light having the phase distribution (“ Phase is changed by the DOE”).
Rod teaches, as claimed in claim 26, wherein a surface of the diffractive optical element (18) or the light-shielding-part-provided diffractive optical element has an uneven shape to change a phase distribution of incident light, the uneven shape being periodic along a specific direction (‘the DOE has a rectangular periodic shape”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
21 May 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872